178 Mich. App. 537 (1989)
444 N.W.2d 226
PEOPLE
v.
BLUE
Docket No. 104082.
Michigan Court of Appeals.
Decided July 18, 1989.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, Robert E. Weiss, Prosecuting Attorney, and Donald A. Kuebler, Chief, Appellate Division, for the people.
Ivor R. Jones, for defendant on appeal.
Before: MacKENZIE, P.J., and HOOD and GRIBBS, JJ.
PER CURIAM.
Defendant pled guilty but mentally ill to assault with intent to commit armed robbery, MCL 750.89; MSA 28.284, and was sentenced to serve twenty to forty years in prison. After this Court set aside defendant's plea, our Supreme Court accepted leave on the prosecution's petition and remanded the case back to the trial court to determine if defendant's plea was acceptable in light of a previously omitted psychiatric report. People v Blue, 428 Mich 684; 411 NW2d 451 (1987). On September 21, 1987, the trial court, after review of the psychiatric report, held that defendant's plea was properly accepted and accordingly *539 affirmed the conviction. Defendant appeals as of right.
Defendant first argues that error occurred in the remand proceedings because a new plea-taking hearing should have been conducted after remand. We disagree. Had the Supreme Court felt such a hearing was necessary, it would have ordered one. Defendant's case can be likened to those guilty plea cases which have been remanded to allow the prosecution to show the missing element in order to establish a factual basis for the plea. Blue, supra. Here, the only procedural flaw in the original plea-taking proceeding was that the trial court did not consider the psychiatric report, which the Supreme Court's directions on remand intended to cure. It is fundamental law that the last utterance of an appellate court determines the law of the case. People v Whisenant, 19 Mich App 182, 189; 172 NW2d 524 (1969). It is the duty of the trial court, on remand, to comply strictly with the mandate of the appellate court according to its true intent and meaning. People v Bellanca, 43 Mich App 577, 579; 204 NW2d 547 (1972), lv den 389 Mich 753 (1972). Here, the trial court was directed by the Supreme Court to reconsider defendant's plea in light of the psychiatric report. The trial court did so. It was not error for the trial court to comply strictly with the Supreme Court's directions on remand.
Defendant next argues that he should have been provided court-appointed counsel to be present at the remand proceedings. We disagree. Since the proceedings on remand were conducted merely to correct a procedural error, they did not constitute a "critical stage" in the proceedings requiring the presence of counsel. People v Killebrew, 16 Mich App 624, 627; 168 NW2d 423 (1969). See also *540 People v Gary Davis (After Remand), 135 Mich App 630, 631; 354 NW2d 287 (1984).
Affirmed.